Title: To John Adams from William Alexander Humphrey Graham, 28 June 1799
From: Graham, William Alexander Humphrey
To: Adams, John





Worthy & Honoured Sir
1799 June 28th day
I have before Intimated to you that spent my Time since the first of August last in the state of Vermont & in that Western & Northern Country & have exerted the best of my Abilities to Auxillerate & Confirm your Modes & disappline of Government, & have Intimated that I had Propperty in Scotland & wished to go thither under direction more than three years since which you are sensible of If my papers & letter have ever ben delivered to you, but the Business is now so situated that I cannot go at present time with any degree of Propriety or untill I Receive an Answer from my frend in that Part of the Country—& it is highly Reqisite that I spend my time in or near Boston & it is over a year since I have Received any Reward for any of my services in any shape from Private or Public demands which Renders my Case such that I cannot appear among men with Decency. Sir I desire the kind assistance of your hand to furnish me with some decent apparrel & some articles of stationary to pursue my Business which tendeth derestly to your Benefit but it would folly to trouble you with the Impotance of my Business befor the propper season—I beg leave to Inform you that I am determined & with Lawfull Right, to hold my staff Offices in America which Good faith persuaids me to believe your Honour & Interest will acquisse in His Honour Lieut General George Washington & some other Gentlemen of the Military department are well Knowing to my Good Intentions & Business. in part
Dear & Worthy friend, Watever Assistanc I Obtain & Recive of any Propperty & Public treasurer or accomptant. I here pledge My Propperty to double the Vallue that I Receive to be punctually paid on or before the expretion of one year in Case my Demands do not prove Just & Good in Probity & Reason. Honred sir desire you to take this in to Consideration & Grant for me its Requested both for my benefit & that of the United States of America.


William Alexander Humphrey GrahamSurgeon & Physician&, by permission &, Adjitant General in Actual Service